Exhibit 10.5

 

EXECUTION VERSION

 

INDEMNIFICATION SUBORDINATION AGREEMENT

 

This INDEMNIFICATION SUBORDINATION AGREEMENT (this “Agreement”), dated as of
February 4, 2009, is entered into by and between Accuride Corporation, a
Delaware corporation (together with any current or future successors or direct
or indirect parents or subsidiaries, the “Company”), on the one hand, and Sun
Capital Partners Management V, LLC, a Delaware limited liability company
(“SCPM”), Sun Capital Partners V, L.P., a Cayman Islands exempted limited
partnership, Sun Capital Advisors V, L.P., a Cayman Islands exempted limited
partnership, and Sun Capital Partners V, Ltd., a Cayman Islands exempted
company  (collectively, “Sun”), on the other hand.  Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in Section 3.

 

W I T N E S S E T H:

 

WHEREAS, the Company is a party to that certain Last Out Debt Agreement, dated
as of the date hereof, by and between the Company and a Sun Affiliate (the “Last
Out Debt Agreement”), and that certain Consulting Agreement, dated as of the
date hereof, by and between the Company and a Sun Affiliate (the “Consulting
Agreement”);

 

WHEREAS, the Company has certain indemnification obligations to certain Sun
Affiliates and their respective officers, directors, members, partners,
employees and agents under certain Organizational Documents, the Last Out Debt
Agreement and the Consulting Agreement, and such parties also have certain
rights to indemnification provided by Sun and/or Sun Affiliates;

 

WHEREAS, this Agreement is intended to clarify certain rights of (a) Sun,
(b) any Sun Affiliate, (c) any persons or entities providing management,
advisory, consulting or other services at the direction or request of Sun or any
Sun Affiliate to or for the benefit of the Company, (c) any persons designated
by Sun or any Sun Affiliate to serve as a director, officer, board observer,
partner, trustee, fiduciary, manager, employee, consultant or advisor, or
functional or foreign equivalent of the foregoing, to the Company, and (d) any
direct or indirect partners (including general partners), shareholders, members
(including managing members), controlling persons, subsidiaries, directors,
officers, fiduciaries, managers, employees and agents of each of the foregoing
(those persons and entities identified in (a), (b), (c) and (d) above, the
“Indemnified Parties”), whether such rights exist pursuant to any Organizational
Document, Advisory Agreement, Transaction Agreement or any other agreement or
document;

 

WHEREAS, it is the intent of the parties that (a) the Company is and shall be
the indemnitor of the first resort with respect to any matters for which
advancement or indemnification is provided by the Company to or on behalf of the
Indemnified Parties, whether for claims and liabilities prior to or after the
date of this Agreement, (b) the Company shall provide advancement or
indemnification to each Indemnified Party on a primary basis and (c) any
Indemnified Party may be expected to seek advancement and/or indemnification
from any other potential source of advancement or indemnification (including,
without limitation, from any other Indemnified Party) only if, and to the
extent, that the Company is legally and/or financially unable to make
advancement and/or indemnification, as the case may be, to or on behalf of such
Indemnified Party; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Company’s acknowledgement and agreement to the foregoing is a
material condition to the willingness of certain Sun Affiliates to serve as
officers and/or directors of the Company, to enter into the Last Out Debt
Agreement and Consulting Agreement and to consummate the transactions
contemplated thereby.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

1.             Primary Indemnitor; Subrogation.  The Company hereby acknowledges
that the Indemnified Parties have certain rights to advancement and/or
indemnification by Sun and certain Sun Affiliates (collectively, the “Fund
Indemnitors”).  The Company hereby agrees that the Company is the indemnitor of
first resort (i.e., its obligations to the Indemnified Parties are primary and
those of the Fund Indemnitors are secondary), that the Company shall be liable
for the full amount of payments of indemnification required by any
Organizational Document, Advisory Agreement or Transaction Agreement and that
the Company irrevocably and unconditionally waives any claims against the Fund
Indemnitors for contribution, subrogation, exoneration, reimbursement or any
other recovery of any kind for which the Company is liable pursuant to any
Organizational Document, Advisory Agreement, Transaction Agreement or this
Agreement.  The Company further agrees that no payment for indemnification by
the Fund Indemnitors on behalf of any Indemnified Party with respect to any
claim for which an Indemnified Party has sought payment from the Company shall
affect the foregoing, and the Fund Indemnitors, to the extent of such payment,
shall be subrogated to all of the rights of recovery of such Indemnified Party
against the Company.

 

2.             Modification of Indemnification Rights.  An Indemnified Party’s
rights under this Agreement and an Indemnified Party’s rights to advancement or
indemnification from the Company pursuant to any agreement or document
(including, without limitation, any Organizational Document, Advisory Agreement
or Transaction Agreement) governing an Indemnified Party’s rights to advancement
and/or indemnification from the Company may not be waived, eliminated or
otherwise diminished or modified without the specific written consent of SCPM,
on behalf of Sun.  Sun may, within Sun’s sole discretion, compromise, waive or
relinquish any Indemnified Party’s rights to advancement or indemnification
under any agreement or document (whether pursuant to any Organizational
Document, Advisory Agreement, Transaction Agreement or otherwise) governing such
Indemnified Party’s rights to advancement and/or indemnification from the
Company.

 

3.             Certain Definitions.  The following terms have the meanings set
forth below:

 

“Advisory Agreement” shall mean any advisory agreement, consulting, monitoring
or other similar or equivalent agreement, including the Consulting Agreement.

 

“Organizational Document” shall mean an entity’s charter, bylaws, partnership
agreement, limited liability company agreement, operating agreement,
indemnification agreement or other similar agreement or document, including any
document amendatory or supplemental thereto.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company or entity.

 

2

--------------------------------------------------------------------------------


 

“Sun Affiliate” shall mean any other Person controlling, controlled by or under
common control with Sun; provided, that under no circumstances shall the Company
or any “portfolio company” acquired, either directly or indirectly through one
or more subsidiaries, by Sun be deemed a Sun Affiliate hereunder.  For purposes
of this definition, “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.  For the avoidance of doubt, any investment fund formed or managed by
Sun or any Sun Affiliate or for which Sun or any Sun Affiliate serves as an
investment adviser, and each of their respective employees, officers, directors,
direct or indirect general partner, managing member and/or controlling persons
are “Sun Affiliates” for all purposes hereof.

 

“Transaction Agreement” shall mean any investment agreement, securities purchase
agreement, note purchase agreement, asset purchase agreement, merger agreement
or other similar or equivalent agreement, including the Last Out Debt Agreement.

 

4.             No Obligation to Provide Services.  Nothing in this Agreement
shall be construed to require SCPM to provide, or to continue to provide,
management, advisory consulting or other services, and nothing in this agreement
shall be construed to require any Indemnified Party to serve, or continue to
serve, as a director, officer, board observer, fiduciary, partner or manager (or
in any other capacity) of the Company.  Subject to the second sentence of
Section 2, no Indemnified Party’s rights hereunder shall be limited or impaired
in any way in the event that such Indemnified Party ceases, for any reason, to
serve or provide services to the Company.

 

5.             Third-Party Beneficiaries.  Each Fund Indemnitor and, subject to
the second sentence of Section 2, each Indemnified Party shall, to the extent
not a party hereunder, be considered an express third-party beneficiary
hereunder and shall enjoy all rights that a party hereunder enjoys and shall
enjoy such rights to the same extent as a party hereunder.

 

6.             Joint and Several Liability.  Each subsidiary of the Company
party hereto hereby agrees, and any successor to each such subsidiary that is a
subsidiary of the Company (whether by merger, consolidation or transfer of all
or substantially all of such subsidiary’s assets) shall agree, that it shall be
jointly and severally liable to the Fund Indemnitors for any amounts owed by the
Company to any Fund Indemnitor pursuant to this Agreement.

 

7.             Additional Subsidiaries.  The Company shall cause each subsidiary
of the Company not a party hereto to execute a joinder to this Agreement within
two (2) weeks of the date hereof; provided, that any subsidiary formed in a
jurisdiction outside the United States shall not be bound by the provisions of
Section 6 hereof.  The Company shall not form or acquire any subsidiaries in the
future unless each such subsidiary executes a joinder to this Agreement,
including, with respect to domestic subsidiaries, Section 6 hereof, it being
agreed and understood that whether or not such subsidiary actually executes such
a joinder, such subsidiary shall, to the fullest extent permitted by law, be
bound by this Agreement, including, with respect to domestic subsidiaries,
Section 6 hereof.

 

8.             No Further Changes.  Except as, and only to the extent,
specifically provided herein, any and all rights to advancement and/or
indemnification to which each Indemnified

 

3

--------------------------------------------------------------------------------


 

Party has ever been, is or may in the future be entitled from the Company shall
remain unchanged by this Agreement.

 

9.             Conflicting Provisions.  To the extent that any provision of this
Agreement conflicts with any provision of any other agreement to which the
Company or an Indemnified Party is a party (whether pursuant to an
Organizational Document, Advisory Agreement, Transaction Document or any other
agreement or document) with respect to the subject matter of this Agreement, the
provisions of this Agreement shall control.

 

10.           Amendment.  No amendment of any provision of this Agreement will
be effective unless made in writing and signed by the Company and SCPM, on
behalf of Sun.

 

11.           Waiver.  No waiver will be effective unless it is in a writing
signed by a duly authorized officer of the waiving party that makes express
reference to the provision or provisions subject to such waiver.

 

12.           Remedies.  No right or remedy conferred herein is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise, so long as such
right or remedy does not conflict with any right or remedy provided herein.

 

13.           Change in Law.  To the extent that a change in the laws of the
State of Delaware (or other applicable law), whether by statute or judicial
decision, permits greater indemnification rights or remedies than would
currently be afforded under (a) the Company’s Organizational Documents, (b) this
Agreement or (c) any other document providing advancement and/or indemnification
to an Indemnified Party, it is the intent of the parties that the Indemnified
Parties shall enjoy, by and as a result of this Agreement, the greater benefits
so afforded by such change.

 

14.           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by electronic facsimile (including via
electronic mail) and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

 

15.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflicts of law or choice of law that would
compel the application of the substantive laws of any other jurisdiction.

 

16.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM,
OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR
(II) THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION,

 

4

--------------------------------------------------------------------------------


 

EXECUTION, DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

17.           Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) when personally
delivered, sent by telecopy (with hard copy to follow); (ii) one day after sent
by reputable overnight express courier (charges prepaid); or (iii) five (5) days
following mailing by certified or registered mail, postage prepaid and return
receipt requested.  Unless another address is specified in writing, notices,
demands and communications to the Company and Sun shall be sent to the addresses
indicated below.

 


(A)           IF TO SUN:


 

Sun Capital Partners Management V, LLC
5200 Town Center Circle, Suite 600
Boca Raton, Florida 33486
Attention: Jason H. Neimark, Brian Urbanek and C. Deryl Couch
Facsimile: (561) 394-0540
Email: jneimark@suncappart.com, burbanek@suncappart.com and
dcouch@suncappart.com

 

and

 

Sun Capital Partners Management V, LLC
11111 Santa Monica Blvd., Suite 1050
Los Angeles, California 90025
Attention: Michael J. Satzberg
Facsimile: (310) 473-1119
Email: msatzberg@suncappart.com

 

with a copy to:

 

Kirkland & Ellis LLP
200 E. Randolph Drive
Chicago, Illinois 60601
Attention: Douglas C. Gessner, P.C., Gerald T. Nowak and Jeremy S. Liss
Facsimile: (312) 861-2200
Email: dgessner@kirkland.com, gnowak@kirkland.com and jliss@kirkland.com

 

5

--------------------------------------------------------------------------------


 


(B)           IF TO THE COMPANY:


 

Accuride Corporation
7140 Officer Circle
Evansville, Indiana 47715
Attention: David K. Armstrong
Facsimile: (812) 962-5246
Email: dkarmstr@accuridecorp.com

 

with a copy to:

 

Latham & Watkins LLP
Sears Tower, Suite 5800
233 South Wacker Drive
Chicago, Illinois 60606
Attention: Christopher D. Lueking
Facsimile: (312) 993-9767
Email: christopher.lueking@lw.com

 

18.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto with regard to the subject matter hereof and supersedes
and replaces all prior agreements, understandings and representations, oral or
written, with regard to such matters.

 

19.           Assignment; Successors and Assigns.  This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company without the prior written consent of Sun.  All
covenants, promises and agreements by or on behalf of the parties contained in
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.  The Company acknowledges and agrees this Agreement is intended to bind
all future direct and indirect parents and subsidiaries of the Company.

 

20.           Severability.  If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

 

21.           Further Assurances. Each party hereto agrees to use all reasonable
efforts to obtain all consents and approvals, and to do all other things,
necessary for the transactions contemplated by this Agreement.  The parties
agree to take such further action and to deliver or cause to be delivered any
additional agreements or instruments as any of them may reasonably request for
the purpose of carrying out this Agreement and the agreements and transactions
contemplated hereby.

 

6

--------------------------------------------------------------------------------


 

22.           Attorneys’ Fees.  In the event that any action is instituted by
Sun under this Agreement to enforce or interpret any of the terms hereof, Sun
shall be entitled to be paid all court costs and expenses, including the
reasonable and documented fees of one counsel, incurred by Sun with respect to
such action, unless as a part of such action, the court of competent
jurisdiction determines that each of the material assertions made by Sun as a
basis for such action were not made in good faith or were frivolous.  In the
event of an action instituted by the Company under this Agreement or to enforce
or interpret any of the terms of this Agreement, Sun shall be entitled to be
paid all court costs and expenses, including the reasonable and documented fees
of one counsel, incurred by Sun in defense of such action (including with
respect to Sun’s counterclaims and cross-claims made in such action), unless as
apart of such action the court determines that each of Sun’s material defenses
to such action were made in bad faith or were frivolous.

 

23.           Interpretation.  The headings contained in this Agreement are for
reference purposes only and are not part of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed followed by the words “without limitation.”  No rule of construction
against the draftsperson shall be applied in connection with the interpretation
or enforcement of this Agreement, as this Agreement is the product of
negotiation between sophisticated parties advised by counsel.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Indemnification Subordination
Agreement as of the date first written above.

 

 

 

ACCURIDE CORPORATION 

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Senior Vice President/Chief Financial

 

Officer

 

 

 

 

 

AKW GENERAL PARTNER, L.L.C.

 

 

 

By: Accuride Corporation, as Member

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Senior Vice President/Chief Financial

 

Officer

 

 

 

 

 

AOT, INC.

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Vice President

 

 

 

 

 

TRANSPORTATION TECHNOLOGIES,
INC.

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Vice President

 

 

 

 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Vice President

 

Signature Page to Indemnification Subordination Agreement

 

--------------------------------------------------------------------------------


 

 

ACCURIDE ERIE, L.P.

 

 

 

By: AKW General Partner LLC, as General
Partner

 

 

 

By: Accuride Corporation, as Member

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Senior Vice President/Chief Financial
Officer

 

 

 

 

 

ACCURIDE HENDERSON LIMITED
LIABILITY COMPANY

 

 

 

By: Accuride Corporation, as Member

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Senior Vice President/Chief Financial
Officer

 

 

 

 

 

ACCURIDE EMI, LLC

 

 

 

 

 

By:

/s/  William M. Lasky

 

Name: William M. Lasky

 

Title: Manager

 

 

 

 

 

By:

/s/  David K. Armstrong

 

Name: David K. Armstrong

 

Title: Manager

 

Signature Page to Indemnification Subordination Agreement

 

--------------------------------------------------------------------------------


 

 

SUN CAPITAL PARTNERS
MANAGEMENT V, LLC

 

 

 

 

 

By:

/s/  Michael J. McConvery

 

Name: Michael J. McConvery

 

Title: Vice President & Assistant
Secretary

 

 

 

 

 

SUN CAPITAL PARTNERS V, L.P.

 

 

 

By: Sun Capital Advisors V, L.P.

 

Its: General Partner

 

 

 

By: Sun Capital Partners V, Ltd.

 

Its: General Partner

 

 

 

 

 

By:

/s/  Michael J. McConvery

 

Name: Michael J. McConvery

 

Title: Vice President & Assistant
Secretary

 

 

 

 

 

SUN CAPITAL ADVISORS V, L.P.

 

 

 

By: Sun Capital Partners V, Ltd.

 

Its: General Partner

 

 

 

 

 

By:

/s/  Michael J. McConvery

 

Name: Michael J. McConvery

 

Title: Vice President & Assistant
Secretary

 

 

 

 

 

SUN CAPITAL PARTNERS V,
LTD.

 

 

 

 

 

By:

/s/  Michael J. McConvery

 

Name: Michael J. McConvery

 

Title: Vice President & Assistant
Secretary

 

Signature Page to Indemnification Subordination Agreement

 

--------------------------------------------------------------------------------